Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                             Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14     Figueroa Plaza, LLC, a California          Act; Unruh Civil Rights Act
       Limited Liability Company;
15     In-Chol Park

16               Defendants.

17
18          Plaintiff Orlando Garcia complains of Figueroa Plaza, LLC, a California

19   Limited Liability Company; In-Chol Park; and alleges as follows:

20
21      PARTIES:

22      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

24   dexterity issues. He uses a wheelchair for mobility.

25      2. Defendant Figueroa Plaza, LLC owned the real property located at or

26   about 5207 S Figueroa St, Los Angeles, California, in October 2020.

27      3. Defendant Figueroa Plaza, LLC owns the real property located at or

28   about 5207 S Figueroa St, Los Angeles, California, currently.


                                             1

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 2 of 8 Page ID #:2




 1      4. Defendant In-Chol Park owned 99 Cents Plus Bargain located at or
 2   about 5207 S Figueroa St, Los Angeles, California, in October 2020.
 3      5. Defendant In-Chol Park owns 99 Cents Plus Bargain (“Store”) located
 4   at or about 5207 S Figueroa St, Los Angeles, California, currently.
 5      6. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein is
10   responsible in some capacity for the events herein alleged, or is a necessary
11   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
12   the true names, capacities, connections, and responsibilities of the Defendants
13   are ascertained.
14
15      JURISDICTION & VENUE:
16      7. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19      8. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27      FACTUAL ALLEGATIONS:
28      10. Plaintiff went to the Store in October 2020 with the intention to avail


                                               2

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 3 of 8 Page ID #:3




 1   himself of its goods and to assess the business for compliance with the
 2   disability access laws.
 3      11. The Store is a facility open to the public, a place of public
 4   accommodation, and a business establishment.
 5      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 6   to provide wheelchair accessible sales counters in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8      13. The Store provides sales counters to its customers but fails to provide
 9   wheelchair accessible sales counters.
10      14. One problem that plaintiff encountered is that the sales counter was too
11   high. There was no counter that was 36 inches or less that plaintiff could use
12   for his transactions.
13      15. Plaintiff believes that there are other features of the sales counters that
14   likely fail to comply with the ADA Standards and seeks to have fully compliant
15   sales counters for wheelchair users.
16      16. On information and belief, the defendants currently fail to provide
17   wheelchair accessible sales counters.
18      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
19   provide wheelchair accessible parking in conformance with the ADA
20   Standards as it relates to wheelchair users like the plaintiff.
21      18. The Store provides parking to its customers but fails to provide
22   wheelchair accessible parking.
23      19. The problems that plaintiff encountered are that the parking stall and
24   access aisle marked and reserved for persons with disabilities had slopes that
25   exceeded 2.1% and there were no van-accessible parking spaces.
26      20. Plaintiff believes that there are other features of the parking that likely
27   fail to comply with the ADA Standards and seeks to have fully compliant
28   parking for wheelchair users.


                                              3

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 4 of 8 Page ID #:4




 1      21. On information and belief, the defendants currently fail to provide
 2   wheelchair accessible parking.
 3      22. Moreover, on the date of the plaintiff’s visit, the defendants failed to
 4   provide wheelchair accessible paths of travel in conformance with the ADA
 5   Standards as it relates to wheelchair users like the plaintiff.
 6      23. The Store provides paths of travel to its customers but fails to provide
 7   wheelchair accessible paths of travel.
 8      24. A couple of problems that plaintiff encountered is that the path of travel
 9   from the parking space designed for persons with disabilities required plaintiff
10   to navigate his wheelchair along a path of travel that was narrower than 36
11   inches in width because of tenants that kept their doors propped open.
12   Additionally, the paths of travel inside the Store were too narrow.
13      25. Plaintiff believes that there are other features of the paths of travel that
14   likely fail to comply with the ADA Standards and seeks to have fully compliant
15   paths of travel for wheelchair users.
16      26. On information and belief, the defendants currently fail to provide
17   wheelchair accessible paths of travel.
18      27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
19   personally encountered these barriers.
20      28. As a wheelchair user, the plaintiff benefits from and is entitled to use
21   wheelchair accessible facilities. By failing to provide accessible facilities, the
22   defendants denied the plaintiff full and equal access.
23      29. The failure to provide accessible facilities created difficulty and
24   discomfort for the Plaintiff.
25      30. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28      31. The barriers identified above are easily removed without much


                                              4

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 5 of 8 Page ID #:5




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6      32. Plaintiff will return to the Store to avail himself of its goods and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 9   from doing so because of his knowledge of the existing barriers and his
10   uncertainty about the existence of yet other barriers on the site. If the barriers
11   are not removed, the plaintiff will face unlawful and discriminatory barriers
12   again.
13      33. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               5

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 6 of 8 Page ID #:6




 1      35. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7                or procedures, when such modifications are necessary to afford
 8                goods,    services,    facilities,   privileges,    advantages,   or
 9                accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23      36. When a business provides facilities such as sales or transaction counters,
24   it must provide accessible sales or transaction counters.
25      37. Here, accessible sales or transaction counters have not been provided in
26   conformance with the ADA Standards.
27      38. When a business provides parking for its customers, it must provide
28   accessible parking.


                                             6

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 7 of 8 Page ID #:7




 1      39. Here, accessible parking has not been provided in conformance with the
 2   ADA Standards.
 3      40. When a business provides paths of travel for its customers, it must
 4   provide accessible paths of travel.
 5      41. Here, accessible paths of travel have not been provided in conformance
 6   with the ADA Standards.
 7      42. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10      43. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13      44. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19      45. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26      46. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28      47. Defendants’ acts and omissions, as herein alleged, have violated the


                                              7

     Complaint
Case 2:21-cv-00250-JLS-PVC Document 1 Filed 01/12/21 Page 8 of 8 Page ID #:8




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).
 8            PRAYER:
 9            Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11          1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15          2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
     Dated: January 11, 2021             CENTER FOR DISABILITY ACCESS
20
21
22
23
                                         By: _______________________
24
                                               Russell Handy, Esq.
25                                             Attorney for plaintiff
26
27
28


                                               8

     Complaint
